In a proceeding under article 78 of the Civil Practice Act, to compel the Building Inspector of the Town of Babylon to issue a certificate of occupancy of property developed by petitioner for use as a goeart track, in accordance with the prior authorization of both the local Board of Appeals and the Building Inspector, the said Building Inspector appeals from an order of the Supreme Court, Suffolk County, dated November 21, 1960, *806granting the application and directing the issuance of the certificate of occupancy. Order affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.